1

2

3

4

5

6

7

8

9                       UNITED STATES DISTRICT COURT
10                     CENTRAL DISTRICT OF CALIFORNIA
11
                                                )
12   JESUS TORRES,                              )    Case No. EDCV 17-2359-SVW (JEM)
                                                )
13                        Petitioner,           )
                                                )    ORDER ACCEPTING FINDINGS AND
14                v.                            )    RECOMMENDATIONS OF UNITED
                                                )    STATES MAGISTRATE JUDGE
15   J. SULLIVAN, Warden,                       )
                                                )
16                        Respondent.           )
                                                )
17

18         Pursuant to 28 U.S.C. Section 636, the Court has reviewed the pleadings, the
19   records on file, and the Report and Recommendation of the United States Magistrate
20   Judge. Petitioner has filed Objections, and the Court has engaged in a de novo review of
21   those portions of the Report and Recommendation to which Petitioner has objected. The
22   Court accepts the findings and recommendations of the Magistrate Judge.
23         IT IS ORDERED that: (1) the Petition for Writ of Habeas Corpus is denied; and (2)
24   Judgment shall be entered dismissing the action with prejudice.
25

26   DATED:    April 18, 2019
                                                         STEPHEN V. WILSON
27                                                  UNITED STATES DISTRICT JUDGE
28
